Citation Nr: 1518011	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-24 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a chronic sinus disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1987 to August 1992 with additional service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.
 
In June 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the record.  At such time, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c)(2014).  Therefore, the Board may properly consider such newly received evidence.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of VA treatment records dated through July 2013, which were considered by the AOJ in the July 2013 statement of the case, and a copy of the June 2014 Board hearing transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The issue of service connection for left ear hearing loss, to include as secondary to the now service-connected chronic sinus infections, has been raised by the record in a May 2014 statement from the Veteran's private physician, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).



FINDING OF FACT

Resolving all doubt in the Veteran's favor, her sinus disorder, diagnosed as sinusitis and rhinitis, is related to her military service.


CONCLUSION OF LAW

The criteria for service connection for sinusitis and rhinitis are met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for sinusitis and rhinitis constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans  Claims Assistance Act of 2000 and the implementing regulations.

At her June 2014 Board hearing and in documents of record, the Veteran contends that her chronic sinus infections are related to her military service.  Specifically, she alleges that her problems with chronic sinus infections began while she was in service and have continued to the present day.  Therefore, she claims that service connection is warranted for such disorder.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

During the hearing before the undersigned, the Veteran stated that, during service, she suffered from sinus infections, ear infections, and sinus headaches, for which she was placed on profile and received antibiotics and other medications.  In this regard, the Veteran is competent to report her sinus symptoms as they are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Furthermore, she stated that following her discharge from service, she did her best to take care of her sinus symptoms with over-the-counter medications, and that she did not seek further medical attention following discharge until 2011.  The Veteran stated that the lack of post-service treatment was due to her ability to control the symptoms with the over-the-counter medications, but that, in 2011, her medication began to require a prescription and so she began receiving treatment.

The Veteran's service treatment records show that, in March 1987, she complained of a sore throat and cough for four to five days.  It was noted that she had a productive cough with yellowish sputum and rusty yellow/green or foul nasal discharge.  It was further observed that she had been having blood noses, mostly at night.  Epistaxis and pharyngitis were diagnosed.  In January 1990, it was noted that the Veteran experienced nosebleeds.  A September 1991 record reflects that the Veteran complained of a sore throat and right ear pain and fullness.  She was diagnosed with pharyngitis.  Such also show an occurrence of tonsillitis in September 1991.  Records from the Veteran's Reserve service reveal that, on a November 1997 Report of Medical History, she indicated that she experienced chronic or frequent colds.  It was noted that she even gets colds in the summer and treated such with over-the-counter medications.

Similarly, post-service private treatment records from January 1994, March 1995 and January 1996 show complaints of tonsillitis with a sore throat.  A February 1997 record reveals complaints of a sore throat, a lump on the left side of the neck, and a fever.  An upper respiratory infection was diagnosed.  Additionally, beginning in April 2004, the Veteran started receiving yearly treatment for sinus complaints.  Specifically, in records dated from 2004 to 2010, various sinus-related complaints were noted and diagnoses of acute sinusitis, post-nasal drip, sinus drainage, seasonal allergies, acute bacterial sinusitis, allergic rhinitis, pneumonia were provided. 

Therefore, as the Veteran's service treatment records and her lay testimony show in-service sinus complaints and she had a current sinus disorder, as demonstrated by numerous post-service treatment records, the relevant inquiry is whether the Veteran's current sinus disorder is related to her military service. 

As such, the Veteran was afforded a VA examination in April 2012, at which time she reported having sinus infections and indicated she began experiencing sinus problems while in service.  She stated that she gets frequent nosebleeds with sinus drainage, and feels pressure around her eyes and through her left ear.  The examiner noted frequent use of antibiotics and nasal sprays to treat the problem.  After interviewing the Veteran, reviewing the record, and conducting a physical examination, the examiner determined that, in conjunction with the negative sinus CT and the diminished recurrent history of sinus disease while in the military, it was less likely than not that her sinus problems are related to her military service.

In contrast to the April 2012 VA examiner's negative opinion, the Veteran submitted a May 2014 letter from her private physician, Dr. G.N., in which he stated that it was more likely than not that the Veteran's sinus condition, which he diagnosed as rhinitis and sinusitis, was related to her military service, to include the sinus problems she experience in service.  In this regard, he noted that the Veteran suffers from chronic nosebleeds due to a swollen nasal turbinate and has severe problems with rhinitis and sinusitis.  The examiner also indicated left-sided hearing loss as a result of her sinus infections.  Along with the letter, the physician completed a Disability Benefits Questionnaire.  The physician indicated that he physically examined the Veteran and conducted a review of the Veteran's entire claims file, to include a review of the Veteran's service treatment records and post-service treatment records.  To support his opinion, the examiner pointed to the Veteran's service treatment records, private treatment records, as well as the Veteran's statement concerning the continuity of symptoms.

Both the April 2012 VA examiner and Dr. G.N. are medical professionals, and interviewed the Veteran, reviewed the record, and conducted physical examinations prior to offering their opinions.  Moreover, both provided a rationale for their conclusions.  Therefore, the opinions are entitled to equal probative weight.  As such, the Board will resolve all doubt in favor of the Veteran and find that her sinus disorder, diagnosed as sinusitis and rhinitis, is related to her military service.  Consequently, service connection for such disability is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for sinusitis and rhinitis is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


